Exhibit 10.13

 

AGREEMENT BETWEEN BANK AND EMPLOYEE

THIS AGREEMENT is entered into and effective this 7th day of May 2018
("Effective Date"), by and between South State Bank ("Bank"), a bank organized
an existing under the laws of the State of South Carolina, and Jonathan Kivett
("Employee").

WHEREAS, Bank and Employee wish to enter into this Agreement under the terms and
conditions set forth herein.

NOW, THEREFORE, in consideration of mutual covenants contained herein, and for
other good and valuable consideration, the receipt of which is hereby
acknowledged, the parties do mutually agree as follows:

1.        Employment-At-Will. Employee agrees and acknowledges that his
employment with the Bank is AT-WILL and that he can terminate his employment at
any time for any reason. Likewise, subject to Section 4, Employee understands
that the Bank reserves the right to terminate his employment with or without
notice and with or without cause.

2.        Consideration. Employee acknowledges and agrees that the compensation
and benefits potentially available to him pursuant to Section 4 of this
Agreement constitute valid and binding consideration, which he otherwise would
not have the opportunity to receive, in exchange for Employee's promises and/or
obligations in this Agreement, including but not limited to those contained in
Sections 8 and 9 of this Agreement.

3.        Definitions. The following terms referred to in this Agreement shall
have the following meanings:

(a)         "Bank" means collectively South State Bank, a wholly-owned
subsidiary of South State Corporation, and the Bank's subsidiaries, divisions,
and affiliates.

(b)         "Base Salary" means Employee's annual salary (as may be increased or
decreased by the Bank from time to time in its sole discretion). Employee
understands the annual salary is intended to pay for all hours worked during
each pay period, regardless of scheduled or tracked hours.

(c)         "Cause" means (i) Employee's failure to perform his responsibilities
and duties or failure to comply with policies, standards, and/or regulations of
Bank; (ii) the commission of an act by Employee constituting dishonesty or fraud
in connection with Employee's employment with the Bank; (iii) being arrested,
indicted, or otherwise charged with a felony; (iv) habitual absenteeism; (v)
Employee is determined to have been on the job while under the influence of
alcohol, unauthorized or illegal drugs (under federal or state law),
prescription drugs that have not been prescribed for the Employee, or other
substances that have the potential to impair Employee's judgment or performance;
(vi) the commission of an act by Employee involving gross negligence or moral
turpitude that brings or could bring the Bank into public disrepute or disgrace
or causes material harm to any customer relations, operations or business
prospects of the Bank; (vii) bringing firearms or weapons into the workplace;
(viii)

 

 



 

Kivett Agreement (3/2018)

Page 1 of 15

Picture 2 [ssb20181231ex10130135a001.jpg]

(JK)

 

--------------------------------------------------------------------------------

 



Employee's engagement in conduct which is in material contravention of any
federal, state or local law or ordinance other than a minor offense which does
not reflect or impact upon the Bank; (ix) Employee's engagement in conduct which
is unbecoming to or inconsistent with Employee's duties and responsibilities;
(x) Employee engaging in sexual or any other form of illegal harassment or
discrimination; (xi) Employee's breach or threatened breach of any of the
covenants set forth in Sections 8 or 9 of this Agreement, or (xii) termination
of employment under Section 7 (Clawback of Compensation).

 

(d)         "Change in Control" means the occurrence of one of the following:

(i) A change in ownership of the Company occurs on the date that any one person,
or more than one person acting as a group (as determined in Paragraph
(i)(5)(v)(B) of Treasury Regulation Section 1.409A-3), acquires ownership of
more than 50% of the total fair market value or total voting power of the
Company or Bank other than (A) with respect to the Bank, the Company (B) a
trustee or other fiduciary holding securities under an employee benefit plan of
the Bank or the Company, (C) employee or a group of persons including Employee,
and (D) an underwriter or group of underwriters owning shares of common voting
stock in connection with a bona fide public offering of such shares and the sale
of such shares to the public;

(ii) A change in the effective control of the Company occurs on the date that
(a) a person, or more than one person acting as a group (as determined in
Paragraph (i)(5)(v)(B) of Treasury Regulation Section 1.409A-3), acquires
ownership (or having acquired during the 12-month period ending on the date of
his most recent acquisition) of 30% or more of the total voting power of the
stock of the Company or Bank, (other than (A) with respect to the Bank, the
Company (B) a trustee or other fiduciary holding securities under an employee
benefit plan of the Bank or the Company, (C) Employee or a group of persons
including Employee, and (D) an underwriter or group of underwriters owning
shares of common voting stock in connection with a bona fide public offering of
such shares and the sale of such shares to the public), or (b) a majority of the
members of the Company's board of directors is replaced during any 12-month
period by directors whose appointment or election is not endorsed by a majority
of the members of the Company's board of directors prior to the date of
appointment or election, provided that the Company is a corporation for which
there is no majority shareholder.

(iii) A change in the ownership of a substantial portion of the Company's assets
occurs on the date that any one person, or more than one person acting as a
group (as determined in Paragraph (i)(5)(v)(B) of Treasury Regulation Section
1.409A-3), acquires (or having acquired during the 12-month period ending on the
date of his most recent acquisition) assets from the Company that have a total
gross fair market value equal to or more than 40 percent of the total gross fair
market value of all of the assets of the Company immediately prior to such
acquisition. For purposes of this provision, gross fair market value means the
value of the assets of the Company, or the value of the assets being disposed
of, determined without regard to any liabilities associated with such assets.

 

 



 

Kivett Agreement (3/2018)

2 of 15

Picture 9 [ssb20181231ex10130135a001.jpg]

(JK)

 

--------------------------------------------------------------------------------

 



This definition of Change in Control is intended to fully comply with the
definition of a change in control event as set forth in Treasury Regulation
Section 1.409A-3(i)(5) (and, for the avoidance of any doubt, any event will not
be a Change in Control unless it complies with such regulation).

(e)         "Company" means South State Corporation and its subsidiaries and
its affiliates, excluding the Bank.

(f)         "Disability" means "disability" (as such term is defined under the
Bank's disability insurance policy maintained for Bank employees from time to
time) suffered by Employee for a continuous period of at least three months or
any impairment of mind or body that is likely to result in a "disability" of
Employee for more than six months during any twelvemonth period.

(g)         "Good Reason" means, without Employee's express written consent,
the occurrence of any of the following circumstances unless such circumstances
are fully corrected within thirty days after Employee notifies the Bank in
writing of the existence of such circumstances as hereinafter provided:

(i)        a material diminution in the Employee's authority, duties, or
responsibilities in effect immediately prior to such diminution;

(ii)       a material diminution in the budget (if any) over which Employee
retains authority;

(iii)      a material diminution by the Bank in Employee's Base Salary as in
effect on the date hereof or as it may be increased from time to time, except
for across- the-board salary reductions for similarly situated management
personnel of the Bank;

(iv)      the Bank requiring Employee to be based anywhere other than within 50
miles from his last assigned area of responsibility, except for required travel
on Bank business; or

(v)       any action or inaction that constitutes a material breach by the Bank
of this Agreement;

"Good Reason," however, shall not include the folding or merging of the Bank
into the Company or any other action whereby the Bank becomes a part of the
Company. In order to constitute a termination for Good Reason, the notice and
other requirements set forth in Section 4(c) must be satisfied.

(h)          Total Compensation means the aggregate total of: (i) Employee's
Base Salary at the time of termination, (ii) the greater of the Employee's
annual bonus for the fiscal year immediately preceding the fiscal year in which
Employee's employment terminates or the average of the annual bonus for the
prior five fiscal years preceding termination, and (iii) the amount the Bank
contributes towards Employee's health and dental insurance on a monthly basis





 

 

 

 

 

Kivett Agreement (3/2018)

3 of 15

Picture 7 [ssb20181231ex10130135a001.jpg]

(JK)

 

--------------------------------------------------------------------------------

 



and based on the level elected (e.g. family or single coverage) as of the time
Employee's employment terminates times 12, for an annual amount.

(i)          "Window Period" means the thirty-day period immediately
following elapse of six months after the occurrence of any Change in Control.

4.           Severance Benefits.

(a)         Termination of Employment Generally. For any termination
of employment of the Employee for any reason, Employee will be paid any earned
but unpaid Base Salary through the date of termination and, if and to the extent
required under Bank policies set forth in the Bank's employee handbook at the
time of termination, any earned but unused annual leave or other benefits
required to be paid upon termination of employment. In addition, any earned but
unpaid annual bonus, equity award or other additional compensation will be paid
if and to the extent required by, and in accordance with, the terms and
conditions of the applicable bonus plan, equity award or other applicable
additional compensation plan. The following subsections provide for additional
severance benefits depending on the applicable reason for termination of
employment.

(b)         Termination of Employment Without Cause. If the Bank
terminates Employee's employment for any reason other than Death, Disability, or
for Cause, the Bank shall, as its sole obligation hereunder, pay to Employee the
following severance benefits:

(i)        Severance Payment. The Bank will pay Employee his Base Salary,
subject to applicable federal and state income and social security tax
withholding requirements and in accordance with the Bank's customary payroll
practices, for the twelve month period immediately following termination,
subject to Section 5.

(ii)       COBRA Stipend. Subject to Section 5, the Bank will pay to Employee an
amount equal to twelve months of the employer portion of the total monthly
premium, as in effect on the date of termination of Employee's employment, for
an active employee who had elected the same level of health coverage as Employee
had in effect immediately prior to Employee's termination of employment. This
amount is subject to applicable tax withholding and will be paid in a lump sum
that will be included in the first severance payment made under Section 4(b)(i)
(which is subject to Section 5).

(c)         Termination on Account of Change in Control.

(i)         If:

A.        Employee's employment is terminated by the Bank or the Company (other
than for death, Disability or for Cause) in anticipation of the completion of a
publicly announced and pending Change in Control transaction; or

 





 

Kivett Agreement (3/2018)

4 of 15

Picture 10 [ssb20181231ex10130135a001.jpg]

(JK)

 

--------------------------------------------------------------------------------

 



B.            a Change in Control occurs during Employee's employment and
Employee is employed by the Bank or the Company at the time such Change in
Control occurs and at any time within one year after the Change in Control
occurs:

(1)      Employee's employment is terminated by the Bank or the Company or
successor thereof for any reason other than for death, Disability or for Cause,
or

(2)      Employee terminates his employment for Good Reason, or

(3)      Employee voluntarily terminates his employment during the Window Period
for any reason other than death or Disability;

then the Bank (or its successors) shall pay to Employee, or his beneficiary in
the event of his subsequent death, subject to applicable federal and state
income, social security and other employment tax withholding, an amount equal to
two (2) times the Employee's Total Compensation (the "Change in Control
Payment").

(ii)       In order to constitute a voluntary termination for Good Reason
(as set forth in 4(c)(i)B(2) above), within ninety (90) days of gaining
knowledge of the circumstances that would give rise to a Good Reason
termination, Employee shall notify the Bank in writing that he believes Good
Reason exists and he intends to terminate his employment for Good Reason.
Employee shall not deliver a notice of termination until thirty (30) days after
he delivers the notice described in the preceding sentence, and Employee may do
so only if the circumstances described in such notice have not been corrected in
all material respects by the Bank.

(iii)      The Change in Control Payment is in lieu of and not in addition to
 any payments provided for under Section 4(b) of this Agreement. Subject to
Section 5, the Change in Control Payment shall be paid in two equal payments
each consisting of one-half the total Change in Control Payments with the first
payment to be made immediately upon the cessation of employment, and the second
to be made exactly one year later.

(iv)      Notwithstanding anything in this Agreement to the contrary, if a
Change in Control occurs after the Effective Date, and if Employee is entitled
under any agreement or arrangement to receive compensation that would constitute
a parachute payment (including, without limitation, the vesting of any rights)
within the meaning of Code §280G (the "Parachute Payments"), the Change in
Control Payment shall be reduced to the extent necessary to cause the aggregate
present value of all payments in the nature of compensation to Employee that are
contingent on a change in the ownership or effective control of the Bank or in
the ownership of a substantial portion of the assets of the Bank, not to exceed
2.99 times the Base Amount, all within the meaning of Code

 





 

 

 

 

 

Kivett Agreement (3/2018)

5 of 15

Picture 7 [ssb20181231ex10130135a001.jpg]

(JK)

 

--------------------------------------------------------------------------------

 



§280G. All determinations required to be made under this Section 4(c)(iii), and
the assumptions to be utilized in arriving at such determinations, shall be made
by the Bank, by the Company or by Tax Counsel appointed by the Company for the
purpose of making such determinations (which "Tax Counsel" shall be a law firm,
compensation consultant or accounting firm appointed by the Company and shall be
directed by the Company to provide its determinations and any supporting
calculations to the Company within 10 business days of having made such
determination). The Bank, the Company and/or Tax Counsel may consult with any
compensation consultants, accounting firm and/or other legal counsel selected by
the Company. In connection with making determinations under this Section
4(c)(iii), the Bank, the Company or Tax Counsel, as applicable, will take into
account, to the extent applicable, the value of any reasonable compensation for
services to be rendered (or for refraining from performing services) by Employee
before or after the Change of Control.

(d)            Termination of Employment for Other Reasons. If
Employee's employment terminates on account of death, Disability, for Cause, or
by Employee for any reason other than as set forth in Section 4(c)(i)B, Employee
will only be paid the amounts under Section 4(a).

5.           Conditions to Receipt of Severance. The Bank's (or its successor's)
obligations to make certain payments to or on behalf of Employee under Sections
4(b) and 4(c) are expressly conditioned upon the Employee executing and
returning to Bank a settlement agreement prepared by the Bank that will include
a full waiver and release of all claims, including potential claims known or
unknown, against the Bank, the Company, their successors, assigns, their
officers, directors, agents, employees, etc. with such release becoming
effective (irrevocable) within ninety (90) days of Employee's termination.
Accordingly, such payment will be made on the day following the date the release
becomes effective (irrevocable), provided that if such 90- day period spans two
calendar years, such first payment will be made in the later calendar year; and
further provided that the first payment will include a catch-up payment covering
the amount that would have otherwise been paid during the period between
Employee's termination of employment and the first payment date but for the
application of this Section 5, and the balance of any installments will be
payable in accordance with their original schedule. Any such payment is further
conditioned upon Employee's compliance with the provisions of Sections 8
(Confidential Information) and 9 (Protective Covenants).

6.           Resignation from All Positions. Notwithstanding any other
provisions of this Agreement to the contrary, upon termination of Employee's
employment for any reason, Employee shall immediately resign from all positions
that the Employee holds with the Bank or the Company. Employee hereby agrees to
execute any and all documentation to effectuate such resignations upon request
by the Bank, but Employee shall be treated for all purposes as having so
resigned upon termination of Employee's employment, regardless of when or
whether employee executes any such documentation.

7.           Clawback of Compensation. Employee agrees to repay any compensation
paid or otherwise made available to Employee under this Agreement or any prior
employment agreement that is subject to recovery under any applicable law or
regulation, any rule of any

 





 

Kivett Agreement (3/2018)

6 of 15

Picture 10 [ssb20181231ex10130135a001.jpg]

(JK)

 

--------------------------------------------------------------------------------

 



stock exchange or service through which the securities of Company are then
traded, or any compensation "clawback" or recoupment policy of the Company or
the Bank (as amended from time to time and as may hereafter be adopted).
Employee agrees to return promptly any such compensation identified by Bank by
written notice provided pursuant to Section 11(g). If Employee fails to return
such compensation promptly, Employee agrees that the amount of such compensation
may be deducted from any and all compensation owed to Employee by Bank as an
advancement of wages and that Employee's execution of this Agreement represents
his acknowledgment and agreement to such deduction. If Employee is then employed
by the Bank, Employee acknowledges that the Bank may take appropriate
disciplinary action (up to, and including, termination of employment) if
Employee fails to return such compensation. Employee acknowledges the rights of
the Bank to engage in any legal or equitable action or proceeding in order to
enforce the provisions of this Section 7. The provisions of this Section 7 shall
be modified to the extent, and remain in effect for the period, required by
applicable law.

8.           Confidential Information. Employee acknowledges that during, and as
a result of, Employee's employment with the Bank, Employee has or will acquire,
has been exposed to or will be exposed to, and has had and will have access to,
material, data and information of the Bank and the Company and/or customers or
clients that is confidential or proprietary ("Confidential Information").

(a)       Use and Maintenance of Confidential Information. At all times,
both during and after Employee's employment, Employee shall keep and retain in
confidence and shall not disclose, except as required in the course of
Employee's employment with the Bank, to any person or entity, or use for his own
purposes, any Confidential Information. For purposes of this Section 8,
Confidential Information shall include, but shall not be limited to: (i) the
Company's or Bank's standard operating procedures, processes, know-how and
technical and product information, any of which is of value to the Bank or the
Company and not generally known by the Bank's or Company's competitors or the
public; (ii) all confidential information obtained by the Bank or the Company
from third parties and customers concerning the business of the Bank or that of
its customers, including any customer lists or data; and (iii) confidential
business information of the Bank and/or the Company, including marketing and
business plans, strategies, projections, business opportunities, client lists,
customer list, confidential information by customers or clients, sales and cost
information and financial results and performance provided, however, that
Confidential Information shall not include information that (x) is or becomes
generally available to the public or generally known throughout the industry in
which the Bank operates through no breach of this Agreement or other wrongful
act by Employee (or otherwise has ceased to be confidential or a trade secret,
as applicable, through no breach of this Agreement or other wrongful act by
Employee ), (y) is or becomes available to Employee (other than as a result of
Employee's employment with the Bank or the Company (or any of their respective
predecessor entities)) on a non-confidential basis from a source other than the
Bank or the Company, provided that such source was not known (and should not
reasonably have been known) by Employee to be bound by a confidentiality
obligation with respect to such information, or (z) is independently developed
by Employee without the use of or reference to any Confidential Information.
Employee acknowledges that the obligations pertaining to the confidentiality and
non-disclosure of information shall remain in effect indefinitely, or until
the Bank or the Company has released any such information into the public
domain, in which case

 





 

 

 

 

 

Kivett Agreement (3/2018)

7 of 15

Picture 7 [ssb20181231ex10130135a001.jpg]

(JK)

 

--------------------------------------------------------------------------------

 



Employee's obligation hereunder shall cease with respect only to such
information so released. This Agreement does not constitute a waiver by the Bank
or the Company of trade secret protections under applicable law(s) or limit the
rights of the Bank to enforce its rights under any such laws, nor does it limit
any legal obligations of (or waive any rights against) the Employee with respect
to customer or other third-party information. Notwithstanding anything herein to
the contrary, nothing in this Agreement shall be construed as prohibiting or
impeding (or enforced by the Bank in a manner that would prohibit or impede)
Employee from (i) testifying in any lawsuit or (ii) reporting conduct to,
providing truthful information to, or participating in any investigation or
proceeding conducted by any federal or state government agency or
self-regulatory organization in accordance with the Securities Exchange Act of
1934 or the Sarbanes-Oxley Act of 2002, or any other provisions of state or
federal law or regulation. Similarly, nothing herein shall be construed as
requiring Employee to provide notification to or seek prior approval by the Bank
of any activity described immediately preceding in clauses (i) or (ii).
Moreover, if and to the extent a court of competent jurisdiction deems this
restriction on the use or disclosure of Confidential Information to represent a
restrictive covenant requiring a limit on its duration, Employee and the Bank
hereby stipulate and agree that the restriction set forth in this Section 8 as
to Confidential Information that is not otherwise a trade secret, as defined by
statute, or confidential customer or other third-party information, shall be at
all times during Employee's employment with the Bank and for a period of three
(3) years after the termination of that employment (by either party and
regardless of reason).

(b)       Return of information. Employee acknowledges that all Confidential
Information, the disclosure of which is prohibited by Section 8(a) above, is of
a confidential and proprietary character and of great value to the Bank and/or
the Company and shall remain the exclusive property of the Bank and/or the
Company. Upon the termination of employment with the Bank, Employee agrees to
immediately deliver to the Bank all records, calculations, memoranda, papers,
data, lists, and documents of any description which refer to or relate in any
way to such Confidential Information and to return to the Bank any of its
equipment and property which may then be in Employee's possession or under his
control.

(c)       No Removal of Information. Except as necessary to perform his job,
under no circumstances shall Employee remove from the Bank's or Company's office
any of the Bank's and/or the Company's books, records, documents, blueprints,
customer lists, any other stored information, whether stored as paper,
electronically or otherwise, or any copies thereof, without the Bank's written
permission; nor shall Employee make any copies of such books, records,
documents, blueprints, customer lists, or other stored information for use
outside of the Bank's offices except as specifically authorized by the Bank or
as necessary to perform his job.

(d)       Notice of Rights Under Section 7 of the Defend Trade Secrets Act
(DTSA). This Section 8(d) provides Employee notice as required under Section 7
of the Defend Trade Secrets Act that an individual will not be held criminally
or civilly liable under any federal or state trade secret law for the disclosure
of a trade secret that is made in confidence to a federal, state, or local
government official, either directly or indirectly, or to an attorney solely for
the purpose of reporting or investigating a suspected violation of the law or is
made in a complaint or other document filed in a lawsuit or other proceeding, if
that filing is made under seal. This

 





 

Kivett Agreement (3/2018)

8 of 15

Picture 10 [ssb20181231ex10130135a001.jpg]

(JK)

 

--------------------------------------------------------------------------------

 



Section 8(d) also provides notice that an individual who files a lawsuit for
retaliation by an employer for reporting a suspected violation of law may
disclose the trade secret to the attorney of the individual and use the trade
secret information in court proceedings, if the individual files any document
containing the trade secret under seal and does not disclose the trade secret,
except under court order.

9.            Protective Covenants.

(a)       Covenant Not to Solicit. In consideration for the benefits set forth
above, Employee covenants and agrees that Employee shall not, directly or
indirectly, alone or in association with or on behalf of any other person or
entity, take any of the following actions during the Restricted Period (as
defined below).

(i)   Solicit or attempt to solicit any business from any customer of the
Bank or the Company with whom Employee had material contact during the final
twelve (12) months of his employment (or, should Employee work for the Bank or
the Company for less than twelve (12) months, during such shorter time period)
for the purpose of providing products or services that are of the type
conducted, authorized, offered, or provided by the Bank or the Company within
two (2) years prior to termination. Employee also agrees that he will not
otherwise induce such customers of the Bank or the Company with whom Employee
had material contact during his employment to reduce, terminate, restrict or
alter their business relationship with the Bank or the Company in any fashion.
For purposes of this subsection, "material contact" shall mean contact between
Employee and each customer: (a) with whom or which Employee dealt on behalf of
the Bank or the Company, (b) whose dealings with the Bank or the Company were
coordinated or supervised by Employee, or (c) about whom Employee obtained
confidential information in the ordinary course of business as a result of
Employee's association with the Bank or the Company.

(ii)   Solicit or attempt to solicit any individual or entity who was a
Prospective Customer of the Bank or the Company during the final twelve (12)
months of his employment (or, should Employee work for the Bank or the Company
for less than twelve (12) months, during such shorter time period) for the
purpose of providing products or services that are of the type conducted,
authorized, offered, or provided by the Bank or the Company within two (2) years
prior to termination. Employee also agrees that he will not otherwise induce
such actively sought Prospective Customers of the Bank or the Company to reduce,
terminate, restrict or alter their business relationship with the Bank or the
Company in any fashion. For purposes of this subsection, "Prospective Customer"
is one who has been specifically identified and actively and directly solicited
by the Bank or the Company during the relevant time period and about whom
Employee obtained confidential information on or was made aware of in the
ordinary course of business as a result of Employee's association with the Bank
or the Company.

(iii)   Solicit, induce or attempt to solicit or induce any employee of the Bank
or the Company to leave the Bank or the Company for the purpose of engaging in
a business operation that is competitive with the Bank or the Company.





 

 

 

 

 

Kivett Agreement (3/2018)

9 of 15

Picture 7 [ssb20181231ex10130135a001.jpg]

(JK)

 

--------------------------------------------------------------------------------

 



Employee acknowledges that the restrictions on solicitation of customers
(including Prospective Customers) and employees set forth in Sections 9(a)(i),
9(a)(ii) and 9(a)(iii) shall apply without geographic limitation.

(b)       Covenant Not to Compete. In consideration for the benefits set
forth above, Employee further covenants and agrees that:

(i)       During the Restriction Period (defined below), Employee shall not
anywhere in the Restricted Territory (defined below) become employed with a
Financial Institution (defined below) that competes with the Bank or the Company
in the areas of Commercial Lending or Consumer Lending. As used herein,
"Commercial Lending" means the lending of money to a business entity; and
"Consumer Lending" means the lending of money to individuals (secured or
unsecured) for personal, family, or household purposes. As used herein,
"Financial Institution" shall be limited to (1) state or federal chartered banks
and (2) state or federal chartered credit unions. Nothing herein shall be deemed
to preclude Employee from personally investing on his own behalf in a Financial
Institution that provides Commercial Lending or Consumer Lending services and
competes with the Bank or the Company so long as the shares are traded on a
national, international, or regional stock exchange or in the over-the-counter
market and Employee owns, directly or indirectly, no more than 5% of the
entity's shares at any point in time.

(ii)      For purposes of this Agreement, Employee and the Bank agree that
"Restricted Territory" shall be defined to include the following:

A.      Anywhere within any county in which Employee has regularly provided
Commercial Lending or Consumer Lending services (or management or leadership of
Commercial Lending or Consumer Lending services) during the last twenty four
(24) months of Employee's employment with the Bank or the Company (or such
shorter time period, should Employee work for the Bank or the Company for less
than twenty four (24) months); and

B.      Anywhere within any county in which the Bank had a Bank office location
that offers Commercial Lending or Consumer Lending services at any time during
the last twenty four (24) months of Employee's employment with the Bank or the
Company (or such shorter period, should Employee work for the Bank or the
Company for less than twenty four (24) months).

Employee and the Company acknowledge and agree that, if necessary to determine
the reasonable geographic scope of this restraint, they may rely upon (and a
reviewing court may consider) appropriate documentation and evidence outside of
the provisions of this Agreement. Employee and the Company further acknowledge
and agree that the restrictions contained in subsections A. and B. of this
section 9(b)(ii) are intended to be cumulative and severable, and represent
separate covenants by Employee each from the

 





 

Kivett Agreement (3/2018)

10 of 15

Picture 10 [ssb20181231ex10130135a001.jpg]

(JK)

 

--------------------------------------------------------------------------------

 



other, such that the definition of Restricted Territory may be enforced in
whole, or in part, as may ultimately be determined to be reasonable by a court.

(c)       Restriction Period. For the purpose of Section 9, "Restriction Period"
shall mean the period Employee is employed with the Bank and the period
commencing on the date of termination of employment (regardless of reason) and
ending twelve (12) months thereafter. If Employee is found to have violated the
covenants contained herein during the Restriction Period such Restriction Period
shall be extended for a period equal to the amount of time the Employee is found
to have been in non-compliance.

(d)       Providing Copy of Agreement. Employee shall provide a copy of Sections
8 and 9 of this Agreement to any person or entity with whom Employee interviews
during the Restriction Period and consents to the disclosure of this Agreement
by the Bank or Company to any such potential employer.

(e)       Employee's Representation. Employee represents and warrants that his
education, experience, skills, and capabilities are such that the provisions of
this Section 9 will not unreasonably limit him in earning a livelihood in the
event that Employee's employment with the Bank is terminated, regardless of
reason. Employee further acknowledges and agrees that as Executive Vice
President, Chief Commercial Credit Officer, he is charged with responsibility
for the overall management of the Bank's commercial credit administration
department, including underwriting and loan analysis, all functions providing
commercial lending support, direction, credit information and loan policies,
procedures and processes to ensure the overall quality of the Bank's commercial
loan portfolio. Employee acknowledges that his input, guidance, and leadership
also impact the Bank's management of the consumer credit administration
department and its consumer lending strategy, business, and operations. Employee
acknowledges that his duties are integral and essential to the success of the
Bank and the Company with respect to commercial and consumer lending throughout
its marketplace, and as such the restrictions of Sections 8 and 9 are necessary
and vital to protect the Bank's and the Company's legitimate business interests,
are fair and reasonable in all respects, and are not overbroad or unduly
burdensome to him. Employee further acknowledges and agrees that the Bank
conducts business with customers and actively advertises and markets to
potential customers (commercial and consumer), who reside, have places of
business or conduct business throughout the Restricted Territory. Employee also
acknowledges and agrees that he will have substantial job responsibilities
throughout the Restricted Territory or that his job responsibilities will affect
the Bank's commercial and consumer business and operations, including customer
relations and employee relations, throughout the Restricted Territory. Employee
further acknowledges that he will have information about the Bank's lending
strategy (commercial and consumer), marketing efforts, and customers (commercial
and consumer) and prospects throughout the Restricted Territory.

(f)       Obligations Survive. Employee's obligations under Sections 8 and 9
shall survive any termination of his employment with the Bank, regardless of
reason.

 





 

 

 

 

 

Kivett Agreement (3/2018)

11 of 15

Picture 7 [ssb20181231ex10130135a001.jpg]

(JK)

 

--------------------------------------------------------------------------------

 



10.          Bank's Right to Obtain an Injunction. Employee acknowledges that
the Bank and/or the Company will have no adequate means of protecting their
rights under Sections 8 and 9 other than by securing an injunction and other
equitable remedies to prevent irreparable harm.

(a)        In the event of breach or anticipatory breach, employee agrees that
the Bank and/or the Company is entitled to enforce this Agreement by obtaining a
preliminary and permanent injunction and any other appropriate equitable relief
in any court of competent jurisdiction and that, if successful in obtaining such
relief, the Bank and/or Company shall also be entitled to an award of reasonable
costs and attorneys' fees thereby incurred. Employee acknowledges that the
Bank's or the Company's recovery of damages will not be an adequate means to
redress a breach of this Agreement. Nothing contained in this Section 10 shall
prohibit the Bank or the Company from obtaining any appropriate remedies in
addition to injunctive relief, including recovery of damages.

(b)       If a court determines that this Agreement or any covenant contained
herein is unreasonable, void or unenforceable, for any reason whatsoever, then
in such event the parties hereto agree that the duration, geographical or other
limitation imposed herein should be such as the court determines to be fair and
reasonable, it being the intent of each of the parties hereto be subject to an
agreement that is necessary for the protection of the legitimate interest of the
Bank and/or Bank and its successors or assigns and that is not unduly harsh in
curtaining the legitimate rights of the Employee. Employee further acknowledges
that each of the covenants set forth in Sections 8 and 9 of this Agreement shall
be treated as independent and severable covenants, such that the invalidity or
unenforceability of one shall not affect the validity and enforceability of any
other covenant therein.

(c)       Employee agrees that if he breaches any of the covenants set forth in
this Agreement, the Bank and/or the Company shall be entitled to set-off its
damages against any amount owed by the Bank and/or the Company (or successor) to
Employee and to cease making payments to the Employee pending a resolution of
the controversy. This Section 10(c) shall in no way limit the Bank's or the
Company's right to simultaneously seek and obtain injunctive relief as set forth
in Section 10(a).

11.          General Provisions.

(a)       Entire Agreement. This Agreement contains the entire
understanding between the parties hereto relating to the subject matter herein
and supersedes any and all prior agreements between the Bank and Employee with
respect to the subject matter herein. The representations, warranties, covenants
and agreements under Section 8 (Confidential Information) and Section 9
(Protective Covenants) are in addition to, and not in lieu of, any other
representations, warranties, covenants or agreements that Employee may be bound
by or subject to by contract with the Bank or the Company (or any affiliate
thereof), or by applicable law or regulation, with respect to confidential or
proprietary information, noncompetition, or nonsolicitation.

(b)        Assignability. Neither this Agreement nor any right or interest
hereunder shall be assignable by Employee, his beneficiaries or legal
representatives, without the Bank's

 





 

Kivett Agreement (3/2018)

12 of 15

Picture 10 [ssb20181231ex10130135a001.jpg]

(JK)

 

--------------------------------------------------------------------------------

 



prior written consent; provided, however, that nothing shall preclude (i)
Employee from designating a beneficiary to receive any benefit payable hereunder
upon his death, or (ii) the executors, administrators or other legal
representatives of Employee or his estate from assigning any rights hereunder to
the person or persons entitled thereunto.

(c)        Binding Agreement. This Agreement shall be binding upon, and inure to
the benefit of, Employee and the Bank, and its respective successors and
assigns.

(d)        Amendment of Agreement. The Bank may terminate or modify this
Agreement in any manner, provided (1) there is a material diminution in
Employee's authority, duties, or responsibilities, (2) the Bank has notified
Employee of the pending modification at least 60 (sixty) calendar days in
advance of the proposed effective date of such modification, and (3) Employee is
not terminated by the Bank prior to the effective date of any such modification
in circumstances that entitles Employee to benefits under this Agreement.

(e)        Insurance. The Bank, at is discretion, may apply for and procure in
its own name and for its own benefit, life insurance on Employee in any amount
or amounts considered advisable; and Employee shall have no right, title or
interest therein. Employee shall submit to any medical or other examination and
execute and deliver any applications or other instruments in writing as may be
reasonably necessary to obtain such insurance.

(f)        Severability. If any provision contained in this Agreement shall for
any reason be held invalid, illegal or unenforceable in any respect, such
invalidity, illegality or unenforceability shall not affect any other provision
of this Agreement, but this Agreement shall be construed as if such invalid,
illegal or unenforceable provision had never been contained herein. If a court
of competent jurisdiction finds the covenants of Section 8 or 9 of this
Agreement overbroad, invalid, and/or unenforceable for any reason, the court
shall construe the invalid provision(s) in such a way as to make it legally
enforceable in such a manner to ensure the most restrictive result possible to
protect the Bank's confidential and proprietary information and its business
relationships with its employee and customers.

(g)        Notices. All notices under this Agreement shall be in writing and
shall be deemed effective when delivered in person (with respect to the Bank, to
the Bank's Corporate Counsel) or when mailed, if mailed by certified mail,
return receipt requested. Notices mailed shall be addressed, in the case of
Employee, to his last known residential address, and in the case of the Bank, to
its corporate headquarters, attention of Corporate Counsel, or to such other
address as Employee or the Bank may designate in writing at any time or from
time to time to the other party in accordance with this Section.

(h)        Governing Law; 409A Compliance

(i)      The laws of the State in which Employee resides as of the Effective
Date of this Agreement shall govern the validity, interpretation, performance
and enforcement of this Agreement. Employee agrees, however, that the Bank
and/or Company shall be entitled to bring any action for injunctive relief as
described in Section 10 and/or any other remedy for any breach of this Agreement
in any state or federal court

 





 

 

 

 

 

Kivett Agreement (3/2018)

13 of 15

Picture 7 [ssb20181231ex10130135a001.jpg]

(JK)

 

--------------------------------------------------------------------------------

 



sitting within Richland County, South Carolina, and Employee hereby waives, and
agrees not to assert, by way of motion, as a defense, or otherwise, in any such
claim, any argument that he is not personally subject to the jurisdiction of
such court(s), that the claim is brought in an inconvenient forum, or that the
venue of the claim is improper.

(ii)      All payments that may be made and benefits that may be
provided pursuant to this Agreement are intended to qualify for an exclusion
from Section 409A of the Code and any related regulations or other
pronouncements thereunder and, to the extent not excluded, to meet the
requirements of Section 409A of the Code. Any payments made under Sections 5, 6
and 7 of this Agreement which are paid on or before the last day of the
applicable period for the short-term deferral exclusion under Treasury
Regulation § 1.409A-1(b)(4) are intended to be excluded under such short-term
deferral exclusion. Any remaining payments under Sections 5, 6 and 7 are
intended to qualify for the exclusion for separation pay plans under Treasury
Regulation § 1.409A-1(b)(9). Each payment made under Section 4 shall be treated
as a "separate payment", as defined in Treasury Regulation § 1.409A-2(b)(2), for
purposes of Code Section 409A. None of the payments under this Agreement are
intended to result in the inclusion in Employee's federal gross income on
account of a failure under Section 409A(a)(1) of the Code. The parties intend to
administer and interpret this Agreement to carry out such intentions. However,
the Employer does not represent, warrant or guarantee that any payments that may
be made pursuant to this Agreement will not result in inclusion in the
Employee's gross income, or any penalty, pursuant to Section 409A(a)(1) of the
Code or any similar state statute or regulation. Notwithstanding any other
provision of this Agreement, to the extent that the right to any payment
(including the provision of benefits) hereunder provides for the "deferral of
compensation" within the meaning of Section 409A(d)(1) of the Code, the payment
shall be paid (or provided) in accordance with the following: and (a) if the
Employee is a "Specified Employee" within the meaning of Section
409A(a)(2)(B)(i) of the Code on the date of the Employee's termination (the
"Separation Date"), and if an exemption from the six month delay requirement of
Code Section 409A(a)(2)(B)(i) is not available, then no such payment that is
payable on account of the Employee's termination shall be made or commence
during the period beginning on the Separation Date and ending on the date that
is six months following the Separation Date or, if earlier, on the date of the
Employee's death. The amount of any payment that would otherwise be paid to the
Employee during this period shall instead be paid to the Employee on the first
day of the first calendar month following the end of the period.

(i)      Waiver. No delay or omission by either party hereto in exercising any
right, power or privilege hereunder shall impair such right, power or privilege,
nor shall any single or partial exercise of any right, power or privilege
preclude any further exercise thereof or the exercise of any other right, power
or privilege. The provisions of this Section 11(i) cannot be waived except in
writing signed by both parties.

(j)      Interpretation. The parties hereto have participated jointly in the
negotiation and drafting of this Agreement. In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the parties hereto, and no presumption or burden of
proof shall arise favoring or disfavoring either pa hereto by

 





 

Kivett Agreement (3/2018)

14 of 15

Picture 10 [ssb20181231ex10130135a001.jpg]

(JK)

 

--------------------------------------------------------------------------------

 



virtue of the authorship of any of the provisions of this Agreement. As used in
this Agreement, the words "include," "includes," and "including" are deemed to
be followed by the phrase "without limitation," and, unless the context clearly
requires otherwise, the word "or" means "and/or."

(k)      Waiver Of Right To Jury Trial. BOTH THE BANK AND EMPLOYEE HEREBY
KNOWINGLY WAIVE THEIR RIGHT TO A JURY TRIAL. All claims, disputes and other
matters in question between the Bank, the Company, their  subsidiaries,
affiliates or their successors, or any one of them, on the one hand, and
the  Employee, on the other hand regarding anything related in any way to
Employee's  employment shall be tried to a judge sitting without a jury. This
waiver includes but is not  limited to those disputes arising out of, or
relating to, this Agreement or the validity, interpretation, enforceability or
breach thereof and any claims arising under federal, state or common law.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

 

 

 

SOUTH STATE BANK

 

 

 

 

 

 

 

/s/ Susan Bagwell

 

By:

Susan Bagwell

 

Its:

Director of Human Resources

 

 

 

 

 

Employee

 

 

 

 

 

/s/ Jonathan Kivett

 

Jonathan Kivett

 

 

 

 

 

 

Kivett Agreement (3/2018)

15 of 15

Picture 7 [ssb20181231ex10130135a001.jpg]

(JK)

 

--------------------------------------------------------------------------------